Appeal by the defendant, as limited by his brief, from a sentence of the Supreme Court, Kings County (Garry, J.), imposed May 8, 1986.
Ordered that the sentence is affirmed.
The sentence which was imposed, and to which the defendant agreed as part of his plea bargain arrangement, was the minimum permissible sentence under the circumstances and cannot be described as excessive or unduly harsh. The defendant’s remaining contention is lacking in merit (see, e.g., People v Brabham, 104 AD2d 1043, 1044). Mollen, P. J., Brown, Kunzeman, Weinstein and Kooper, JJ., concur.